Chase, J.
The Code of Civil Procedure provides that the court may, by order, change the place of trial “ Where .the convenience of witnesses, and the ends of justice will be promoted by the change.” It is conceded that a majority of the necessary witnesses in this case, reside in the city of Cohoes in the county of Albany. The city of Cohoes is connected with Troy, the county seat of Pensselaer county, as well as with Albany, the county seat of Albany county, by electric and steam roads. It is but a few miles from either place. The witnesses can, attend in either county without great inconvenience. The cause of action arose in the county of Albany. A long line of decisions of this court hold, in substance, that the ends of justice will be promoted by requiring an action to he tried in the county where the cause of action arose, unless there is some other and better reason which requires its trial elsewhere. The condition of the calendars in the counties of New York and .Kings constitutes a sufficient, reason why causes: should not be sent from adjoining counties to either of those counties for trial. No such reason exists in regard to the county of Albany. The order is granted with , $10 costs to abide the event.
Order granted, with $10 costs to abide event.